Status of the Application
This Office action is in response to the Amendment and Remarks filed 21 January 2022.
The objections to the claims are withdrawn in view of Applicant’s amendments to the claims.
The rejection under 35 U.S.C. 112(a) for enablement is withdrawn in view of Applicant’s response on page 10 of the Remarks.
Specification
The specification remains objected to for the reasons of record. The Examiner acknowledges Applicant’s amendment to paragraph [0143] on page 47, but the designation “www.” is still browser-executable code. The Examiner suggests deleting “www.” or replacing it with “world-wide-web.”.
Claim Objections
Claims 7 and 23 are objected to because of the following informalities:  At line 1, “an…culture” or “a culture” should read -- the…culture -- or -- the culture -- because of the amendments to these claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 22 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant describes an Agaricus bisporus mushroom comprising at least one set of chromosomes of Agaricus bisporus line J14756-s3 including the heterokaryon J15051 predominantly by means of a deposit of biological material. Applicant does not teach the second homokaryon used to produce the heterokaryon J15051. The requirement for a specific identification is consistent with the description requirement of the first paragraph of 35 U.S.C. 112, and to provide an antecedent basis for the biological material which either has been or will be deposited before the patent is granted. The description must be sufficient to permit verification that the deposited biological material is in fact that disclosed. Once the patent issues, the description must be sufficient to aid in the resolution of questions of infringement. Such a deposit is not a substitute for a written description of the claimed invention. The written description of the deposited material needs to be as complete as possible because the examination for patentability proceeds solely on the basis of the written description. See, e.g., In re Lundak, 773 F.2d 1216, 227 USPQ 90 (Fed. Cir. 1985). See also 54 Fed. Reg. at 34,880.
	At claim 5, Applicant claims a culture obtained from a culture comprising at least one set of chromosomes of Agaricus bisporus line J14756-s3 which can include any number of outcrossed descendants. Hence, it is unclear that Applicant was in possession of the invention as broadly claimed. See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.
	At claim 22, Applicant does not adequately describe the claimed “spores” and “nuclei” because Applicant does not describe the “other” parental line used to make the F1 hybrid mushroom culture from which the claimed parts are derived. Hence, it is unclear that Applicant was in possession of the invention as broadly claimed.
	Applicant argues that they have removed "outcrossed descendants" and all of the genealogical relationships set forth in the claim. Applicant argues that the claim now provides for a culture obtained from an initial culture comprising at least one set of chromosomes of Agaricus bisporus line J14756-s3 (page 11, 2nd paragraph of the Remarks).
	Applicant argues for claim 22, that the claim is based upon the specific F1 hybrid strain J15051, not a line, so no second parental line is necessary for the claim, and to the extent that the second parent was not previously defined, Applicant again notes that it was and is set forth in the specification (page 12, 3rd paragraph of the Remarks).
	Concerning claim 5, said claims remains directed to a product-by-process (obtained from) wherein the starting material comprises at least one set of chromosomes of Agaricus bisporus line J14756-s3 but does not actually describe what the product is. See University of Rochester v. G.D. Searle & Co., 68 USPQ2d 1424, 1433 (DC WNY 2003) which teaches knowing the "starting point" is not enough; that is little more than a research plan. The court held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.
	Concerning claim 22, Applicant actually does not describe the second parental line. On page 43, paragraph [0135] the specification states that “the F1 hybrid J15051 strain [is] descended from line J14756-s3 via a mating of J14756-s3 with a second, wild line”. Thus, because claim 22 includes nuclei of the undescribed “wild line” found in the heterokaryon J15051 Applicant has failed to adequately describe the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10, 12, 13, 16, 17, 20-24, 30 and 32 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 12, 13 and 32 are indefinite because a reference to a table fails to set forth the metes and bounds of the claim. See MPEP 2173.05(s): Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). Those claims dependent from said claims are also indefinite because they do not obviate the rejection.
	Applicant argues that because the reference to tables in the Specification is present in both US Patent Nos. 9,642,333 and 9,648,812, except for the fact that a different line culture is provided, and the current claims refer to two Tables, not just one, for consistency in prosecution, it is believed that the incorporation of the Tables in this application is appropriate (page 12, 5th paragraph of the Remarks).
	This argument is not found to be persuasive because each application is examined upon its own merits. The Examiner notes that Table I only take up about four pages in the Specification and Table II only comprises one line that references line J14756-s3. Hence, the rejection is maintained for the reasons of record.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kerrigan et al (U.S. Patent 9,017,988).
	The invention of claim 5, for example, is directed to a product-by-process wherein the culture is “obtained from” a culture as recited in claim 1 which include outcrossed descendants. The Examiner notes that Applicant has deleted specific references to the genealogical relationship of the claimed culture, but the implied relationships remain.
	Kerrigan et al disclose Agaricus bisporus homokaryotic line B12998-s39 (column 15, line 43) which the instant Specification on page 44, line 10 (16 March 2021 Substitute Specification) states is compatible with line J14756-s3. Because the instant claim do not limit the second line to which is mated and the instant claim do not limit any outcrossed descendent the Agaricus bisporus homokaryotic line B12998-s39 disclosed by Kerrigan et al would anticipated the instantly rejected claims. See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	In the alternative, the instant claims would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant claims because the claimed outcrossed descendent would have been obvious in view of Agaricus bisporus homokaryotic line B12998-s39 taught by Kerrigan et al. Kerrigan et al teaches that it would have been routine to do repeated mating back to an initial culture to introgress a single trait into the genetic background to produce an Essential Derived Variety at column 6, lines 48-67. Because Kerrigan et al had deposited an F1 mushroom culture derived from Agaricus bisporus homokaryotic line B12998-s39 at claim 1, one of ordinary skill in the instant art would have had a reasonable expectation of success in regenerating Agaricus bisporus homokaryotic line B12998-s39 from such a hybrid mushroom culture by isolating nuclei therefrom.
	Applicant argues that with respect to claims 5, Applicant notes that what is claimed is a culture obtained from an initial culture comprising at least one set of chromosomes of Agaricus bisporus line J14756-s3, thus there is no B12998-s39 line present in the claim (page 13, 7th paragraph of the Remarks).
	Applicant’s argument is not found to be persuasive because the phrase “obtained from” does not exclude the prior art line, only that the starting material used in the process comprise at least one set of chromosomes of Agaricus bisporus line J14756-s3. Because the claimed product can be produced by a “different process” the claim is anticipated or in the alternative obvious over the prior art.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Claims 8, 9, 25-29 and 31 are allowed.
Claims 1-7, 10, 12, 13, 16, 17, 20-24, 30 and 32 remain rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached at (571) 270-7058.  The central FAX number for official correspondence is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.

/David H Kruse/
Primary Examiner, Art Unit 1663